MR. JUSTICE MORAN delivered the opinion of the court. The defendant, Thomas R. Kuzas, was charged with violating section 48.1 of the Uniform Act Regulating Traffic (Ill Rev Stats 1965, c 95%, § 145.1) known as drag racing. After being tried without a jury and found guilty of the charge by one magistrate, the defendant moved for probation. Later, a magistrate other than the one who heard the evidence at trial, presided over the probation hearing and denied the defendant’s motion. He was then sentenced to Vandalia for a period of four months. No court reporter was present and consequently we are without the benefit of a report of proceedings. On this appeal defendant urges error in that (1) the sentence was imposed by a judge other than the one who heard the evidence which led to the conviction and (2) the sentence imposed herein was in excess of that authorized by law. The State failed to file any briefs in this matter and the case was not orally argued. In the past, we have stated that where the State fails to file a brief and argument in this Court to support the trial court’s judgment of conviction we will reverse the judgment pro forma. See People v. Spinelli, 83 Ill App2d 391, 393, 227 NE2d 779 (1967) and the reasons therein stated. See also People v. Kenney, 96 Ill App2d 323,238 NE2d 614 (1968). Judgment reversed. ABRAHAMSON, P. J. and DAVIS, J., concur.